1.	Claims 1-20 are allowed.







REASONS FOR ALLOWANCE




Based on prior art search results, the prior art of record neither anticipates nor renders
obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art does not teach:
“wherein the first application and second application are associated with a same merchant account with the payment service system (the payment system provides the first application and the second application for downloading on the merchant and customer devices).”  Furthermore, the two different systems (the payment system) and the payment service system which associates the merchant account with both the first and second applications) is not disclosed by the prior art.

The closest prior art of record are: 

US 2016/0019728 to Petrie, teaches, “A method and a system are disclosed that facilitate booking and payment for taxi cabs and other forms of transport. The system comprises a locator process arranged to obtain the location of a vehicle for hire and an order process arranged to receive a booking order from a customer device. The order process provides a request for acceptance of the booking to a vehicle device of a located vehicle. The locator process enables payment for a customer trip in the vehicle. Payment is enabled when the customer device and vehicle device are determined by the locator process to be within a predetermined proximity of each other.

WO 2013/034953 to Kiok et al, teaches, “ A Location-Based Service (LBS) is a mobile computing application that provides services to users based on their geographical location. The present invention relates to a system and method for a peer-to-peer passenger-to taxi driver or Taxi driver-to passenger) locating system in the taxi transportation sector and uses a LBS for real-time, interactive ‘taxi -hailing’ and ‘Passenger Locating’. The LBS uses functionality such as ‘find the nearby taxis and ‘tell me if the taxi is hired or booked within my vicinity.’ The present invention relates to a system and method in the taxi transportation sector addressing these issues, namely, passengers in need of a taxi ‘hail a-cab’, taxi drivers searching for potential passengers ‘locate-a-passenger and the inefficiency of the call centers system operate by taxi companies.
US 2005/0187873 to Labrou et al, teaches, “ A mobile phone system and method of initializing, at a secure transaction server (STS), a mobile payment software with a software authentication parameter, as an authentic mobile payment software; providing an STS correlation between a personal identification entry (PIE) and the authentic mobile payment software; installing, in a mobile phone, the authentic mobile payment software; and inputting, by a user, the PIE to the installed authentic mobile payment software to generate according to the PIE and the software authentication parameter a transformed secure authenticable mobile phone cashless monetary transaction over the mobile phone network, as a mobile phone wireless wallet of the user of the mobile phone. The mobile phone authenticable cashless monetary transaction is performed according to an agreement view(s) protocol.




REASONS FOR PATENT ELIGIBITY

Based on the Patent Trial and Appeal Board (PTAB) decision rendered on September 2nd , 2021, the claims were deemed to be patent eligible under 35 U.S.C 101. 

                                                       CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/21/2022